DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 04 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 May 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moszner et al. (WO 2016/005540), wherein US Serial No. 2017/0156993 is used as the English equivalent for citation purposes.
Regarding claims 1-7 ; Moszner et al. teaches a radically polymerizable material comprising [0077-0086] particularly preferably (a) 10 to 60 wt.-% multifunctional (meth) acrylate(s), particularly suitable monomers include bisphenol A di(meth)acrylate and bis-GMA (addition product of (meth)acrylic acid and bisphenol A diglycidyl ether; instant (b), claim 5) [0060]; (b) 0.1 to 3.0 wt.-% initiator(s), including mixtures of the different photoinitiators used, such as e.g. bis(4-methoxybenzoyl)diethylgermanium combined with camphorquinone and 4-dimethylaminobenzoic acid ethyl ester (instant (c), claims 6 and 7) [0062]; (c) 1.0 to 40 wt.-% of at least one compound of general formula I, preferably 2-(methylsulfonylmethyl)-acrylic acid ethyl ester (instant (a), claims 2-4) [Ex13]; (d) 0 to 30 wt.-% monofunctional (meth) acrylate(s); (e) 5 to 40 wt.-% difunctional thermo- and/or photolabile (meth) acrylate(s); (f) 0 to 60 wt.-% filler(s), 2 and ZrO2 (instant claim 10) [0064]; (g) 5 to 30 wt.-% expanding additive(s) and/or radiation-to-heat converters; (h) 1 to 50 wt.-% solvent(s), and (i) 0.5 to 3 wt.-% other additive(s) [0077-0086].  
Moszner et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Moszner et al. does not specifically disclose an embodiment containing at least one transfer reagent, at least one multifunctional (meth)acrylate, a mixture of at least one monomolecular and at least one bimolecular photoinitiator, and at least one filler.  However, before the effective filing date, a person of ordinary skill in the art would have found it obvious to prepare a radically polymerizable composition comprising at least one transfer reagent, at least one multifunctional (meth)acrylate, a mixture of at least one monomolecular and at least one bimolecular photoinitiator, and at least one filler, based on the invention of Moszner et al., and would have been motivated to do so since Moszner et al. suggests that the composition can at least one transfer reagent [Ex13], at least one multifunctional (meth)acrylate [0060], a mixture of at least one monomolecular and at least one bimolecular photoinitiator [0062], and at least one filler [0064].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 8 and 9; Moszner et al. teaches mixtures of photoinitiators can be used, e.g. bis(4-methoxybenzoyl)diethylgermanium combined with camphorquinone and 4-dimethylaminobenzoic acid ethyl ester [0063].  When faced with a mixture, one of ordinary skill in the art, before the effective filing date, would be motivated by common sense to select an equal parts ratio (i.e. 1:1:1; thus a 1:2 weight ratio of the monomolecular photoinitiator: bimolecular photoinitiators), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claims 11-14; Moszner et al. teaches a radically polymerizable material comprising [0077-0086] particularly preferably (a) 10 to 60 wt.-% multifunctional (meth) acrylate(s) (instant (b)); (b) 0.1 to 3.0 wt.-% initiator(s), including mixtures of the different photoinitiators used, such as e.g. bis(4-methoxybenzoyl)diethylgermanium combined with camphorquinone and 4-dimethylaminobenzoic acid ethyl ester (instant (c)); (c) 1.0 to 40 wt.-% of at least one compound of general formula I, preferably 2-(methylsulfonylmethyl)-acrylic acid ethyl ester (instant (a)) [Ex13]; (f) 0 to 60 wt.-% filler(s) (instant (d)) [0064]; and (i) 0.5 to 3 wt.-% other additive(s) [0077-0086].  Moszner et al. teaches each component falling within the ranges as required by the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Regarding claim 15; the Examiner makes note that “for intraoral use..” is an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767